Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “receiving audio content …; … analyzing the representation using a predetermined neural network, wherein the audio content or the given individual has an associated context, and wherein the predetermined neural network is selected from a set of predetermined neural networks based at least in part on the context; and classifying, based at least in part on an output of the predetermined neural network, the audio content as being fake or real, wherein the fake audio content is, at least in part, computer generated …”.

Su (US Publication No.: 20200393998)
	Su discloses a printing device receiving images, one or more images comprise a global image. The device comprises one or more trained convolutional neural networks (CNNs). A selection of a trained CNN of the one or more trained CNNs that is associated with the global image and using the selected CNN that is associated with the global image. Such disclosure is focused on image processing as oppose to audio process and fails to disclose the limitations as indicated above.

Yang et al (US Publication No.: 20200250265)
	Yang et al discloses a description of a conversation that is generated using a plurality of neural networks in order to identify the events in the conversation. Paragraph 58 discloses the plurality of neural networks outputs event vectors that are classified by label 640 to compute an event score for each event that indicates a match between messages of the conversation and corresponding event. The event selection selects one or more events as occurring in the conversation using the event score. Yang et al fails to disclose the recited limitations.

Mei et al (US Publication No.: 20170150235)
	Mei et al discloses 2-d and/or 3-d deep convolutional neural networks (CNNs) 410,412 of Fig. 4 that represent the visual content of input video, label 402. The 2-d and/or 3-d can produce a representation of sampled frame/clip from the video. A mean pooling process 412,414 can generate a single Dv-dimension vector v for each video V using the frames/clip.  Mei et al fails to disclose the recited limitations.

Accomazzi et al (US Publication No.: 20200334810)
	Accomazzi et al discloses training neural networks using digital images. A selected neural network is trained based on a digital image, receives a request to apply one of the neural networks to another set of digital images and selects a neural network to apply. The neural network is applied to the other set of digital images and generates a graphical, audio, alphanumeric text, or video result. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656